Case 1:19-cv-00109-SM Document 48-29 Filed 05/18/20 Page 1 of 2




      Exhibit 29
                  Case 1:19-cv-00109-SM Document 48-29 Filed 05/18/20 Page 2 of 2
From: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Sent: Wednesday, November 22, 2017 9:20 AM EST
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Mark H. Reed <Mark.H.Reed@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: RE: Responding to your emails and requests
Mark,

I understand from your response to Dean Hudak that you are requesting an extension of your COS case until a lawsuit challenging
Dartmouth’s decision to hold a COS hearing is resolved. Dartmouth will be happy to consider such a request when a lawsuit is filed,
although the hearing may proceed even if you do file a lawsuit. In the meantime, we will proceed with scheduling as I advised you
yesterday.

I will not be back in the office until after the holiday break. I wish you safe travels and a Happy Thanksgiving.

Sincerely,

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421


From: Mark I. Anderson
Sent: Tuesday, November 21, 2017 6:25 PM
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Cc: Mark H. Reed <Mark.H.Reed@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Re: Responding to your emails and requests

Katharine, I can articulate why if I haven’t clearly enough, but my questions and concerns are directly related to the current hearing
process. I'd really love to schedule a meeting with you in person whenever you're next available to. I will probably be purchasing my
flight home according to the time you provide, so I would appreciate if you let me know as soon as possible.

From: Katharine R. Strong
Sent: Tuesday, November 21, 2017 7:34:36 AM
To: Mark I. Anderson
Cc: Mark H. Reed; Anne B. Hudak
Subject: Responding to your emails and requests

Mark –

I write to follow up on the messages you sent to me over the weekend and yesterday.

I hope this message clears up any confusion and helps you understand the process from here.

Current Status:

Your current status is suspended, pending a hearing before the COS. As I informed you on the 15th, I am moving forward
with scheduling your hearing. If you believe you would benefit from taking a leave before your COS hearing, you may
request one. There is no deadline for you to make the decision to take a leave. However, you will not be granted a leave
after your hearing is held.

COS Hearing:

You will receive a scheduling letter from our office once we have confirmed a committee. I encourage you to identify an
advisor. You may request that the hearing be rescheduled for good cause. However, an extension will not be granted
based on your desire to wait to hear from someone that you have asked to intervene on your behalf.

Communications with President Hanlon:

You have also asked me to respond to your letter to President Hanlon. That we disagree about what has transpired is well
documented and I continue to appreciate the frustration you have expressed to me and others at the College. Nevertheless,
in her October 26, 2017 letter to you, Dean Biron determined that a second hearing was warranted and should be
conducted. I understand that you disagree with that decision, however, we are moving forward with that process. I will not
be providing a response to your letter to President Hanlon.

Conclusion

As noted above, you will receive a scheduling letter once we have confirmed a committee. Until that point, I have no further




                                                                                                                    DARTMOUTH003964
